DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-35 are pending in this office correspondence.

Claim Interpretation under 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)  the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)  the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Such claim limitation(s) are found in this application in the following claims:
Claim (1): “means for receiving”, “means for associating”, “means for deploying”, “means for determining”, “means for identifying”, and “means for assigning”.
Claim (3): “means for assigning”, and “means for identifying”.
Claim (6): “means for assigning”.
Claim (7): “means for polling”, and “means for receiving”.
Claim (8): “means for temporarily storing”.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
“means for receiving”, “means for associating”, “means for deploying”, “means for determining”, “means for identifying”, “means for assigning”, “means for polling”, and “means for temporarily storing” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function of  “means for receiving”, “means for associating”, “means for deploying”, “means for determining”, “means for identifying”, “means for assigning”, “means for polling”, and “means for temporarily storing”. Particularly, paragraphs [0022], [0062]-[0067] of the instant application describe the functions of receiving, identifying, generating, assigning, registering, determining and adding.  However, no paragraph describe a structure for performing the above functions, because performing the claimed functions can be done in a number of ways, hardware, software program or combination, hence, the aforementioned functions do not describe particular structures for the functions and provide enough description for one of ordinary skill in the art to understand which structure or structures perform the claimed functions. 
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Appropriate correction is required.


Double Patenting
Claims 1-35 of this application are patentably indistinct from claims 12-44 of Co-pending Application No. 16/201,854. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
Instant application 16/365,219 (hereinafter as “Huang-219”).
Co-pending Application 16/201,854 (hereinafter as “Huang-854”).
1. (Currently Amended) A system 




 receiving notifications via a notification channel associated with a database source, receiving files comprising file data to be ingested into the database; 



means for identifying new file data in the new [[user]] file; 

being assigned one or more target tables of the database and directing the file data from the database source to an applicable target table of the one or more assigned target tables; and 

means for deploying a resource manager assigned to the notification channel, comprising: 

means for determining that a new [[user]] file has been added to the database source and that a corresponding notification has been received [[by]] via the notification channel; 

means for assigning a pipe of the one or more pipes to the new file data for the pipe to retrieve the new file data and direct the new file data to an applicable target table of the one or more assigned target tables.


receiving a notification indicating a presence of a file to be ingested into a database, the database comprising database data, the receiving comprising polling a file queue to determine whether any new files have been committed to the file queue since a last time the file queue was polled;

 identifying file data in the file; 








generating an ingest task indicating the identified file data and the target table; after generating the ingest request and prior to ingesting the identified file data and the target table, persisting the identified file data in [[a]] the file queue that corresponds to the target table; 


assigning the ingest task to an execution node of an execution platform, the execution platform comprising a plurality of execution nodes, a plurality of shared storage devices collectively storing the database data; [[and]] 

registering metadata in a metadata store after the identified file data has been committed to the target table by the execution node, the registered metadata pertaining to the target table: and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 8 Application Number: 16/201,854Dkt: 5397.012US1 Filing Date: November 27, 2018 
providing a second file queue that queue that corresponds to a second target table, the second target table different than the target table, the file queue corresponding to a first account and the second file queue corresponds to a second account.
file data comprises hashing indicating a table identification of the applicable target table.
17. (Previously Presented) The method of claim 12, further comprising assigning the file to an instance of a resource manager based on hashing a table identification of the target table .
3. (Currently Amended) The system of claim 2, wherein the means for assigning the pipe to the new file data is configured to assign the pipe based on the hashing, the means for assigning the pipe further comprising identifying the hashing [[for]] in the new file data; 
means for identifying the applicable target table for the new file data based on the table identification [[in]] indicated by the hashing[[;]]
18. (Previously Presented) The method of claim 17, further comprising adding a new instance of a resource manager, wherein adding the new instance of the resource manager comprises dividing a plurality of hashes of the hashing and assigning each of the plurality of hashes among a plurality of instances of resource managers .
4. (Currently Amended) The system of claim 3, wherein each of the one or more pipes is assigned [[to]] based on a different portion of the  hashing  indicating a different range[[s]] of table identifications.
17. (Previously Presented) The method of claim 12, further comprising assigning the file to an instance of a resource manager based on hashing a table identification of the target table .
 further comprising means for assigning the notification channel to the database source in response to determining that no notification channel [[has]] had previously been assigned to the database source.
14. (Previously Presented) The method of claim 12, wherein receiving the notification comprises receiving the notification from a data lake, the notification indicating that the file has been added to the data lake, the data lake comprising data storage containing a plurality of files.
7. (Currently Amended) The system of claim 1, wherein the means for determining that the new [[user]] file has been added to the database source further comprises one or more of: means for polling the notification channel to query whether [[any]] a new [[user]] file has been received [[by]] via the notification channel; means for receiving an indication [[from]] via the notification channel that [[any]] a new [[user]] file has been received [[by]] via the notification channel; [[or]] and means for receiving an indication from the database source that [[any]] a new [[user]] file has been added to the database source.
14. (Previously Presented) The method of claim 12, wherein receiving the notification comprises receiving the notification from a data lake, the notification indicating that the file has been added to the data lake, the data lake comprising data storage containing a plurality of files.
8. (Currently Amended) The system of claim 1, further comprising means for temporarily storing the [[user]] files in an account queue associated with the database source, wherein the account  account.

, the new micro-partition comprising at least a portion of the new file data, wherein the applicable target table comprises a plurality of micro- partitions .
20. (Previously Presented) The method of claim 12, wherein the data is committed to the target table by generating a new micro-partition for the target table, wherein the new micro-partition is stored in the plurality of shared storage devices after the data is committed to the target table.  

10. (Currently Amended) The system of claim 1, wherein the database source [[is]] comprises a data bucket associated with a customer account of the database, the data bucket comprising data storage containing a plurality of files.
25. (Previously Presented) The non-transitory computer readable storage media of claim 23, wherein receiving the notification comprises receiving the notification from a data lake, the notification indicating that the file has been added to the data lake, the data lake comprising data storage containing a plurality of files.


Claims 1-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12-44 of Application 16/201,854 (hereinafter as “Huang-854”), in view of Application Publication (US 2015/0026114 A1) issued to Triff (hereinafter as “TRIFF”), and in view of US Patent Application Publication (US 2012/0207075 A1) issued to NAGARAJ et al. (hereinafter as “NAGARAJ”). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the instant application of Huang-219 recites the following additional limitation: “…, means for deploying a resource manager assigned to the notification channel, comprising: means for determining that a new [[user]] file has been added to the database source and that a corresponding notification has been received [[by]] via the notification channel”.  
However, TRIFF discloses in Abstract: “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats through source channels and loading data to plurality of target databases through connectors”; the Examiner asserts that extracting data from data sources and loading this data into target databases though connectors, i.e. pipes/channels, for which the processed data from these data sources is then stored in a table to that of identifying a table in a target database to receive the identified file data, for which TRIFF identified such a table.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang-219 of independent claim 1 of the instant application with the teaching of NAGARAJ (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and arrive at a method to manage file detection, delivery, and processing in a database system.  One of ordinary skill in the art would have been motivated to make this combination because by detecting files that require further processing, and by ingesting file related metadata, system users can accurately implement application-specific instructions based on the identified file data, as recognized by (NAGARAJ, Para. [0045]).
Independent claims 11, 21, and 26 are rejected for similar reason as discussed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-8, 11, 16-18, 21, 24, 26, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2015/0026114 A1) issued to Triff (hereinafter as “TRIFF”), and in view of US Patent Application Publication (US 2012/0207075 A1) issued to NAGARAJ et al. (hereinafter as “NAGARAJ”).

Regarding claim 1 (Currently Amended), TRIFF teaches a system 
means for associating one or more pipes with the notification channel, being assigned one or more target tables of the database and directing the file data from the database source to an applicable target table of the one or more assigned target tables (TRIFF Abstract, lines (1-4): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats through source channels and loading data to plurality of target databases through connectors”; and
Para. [0002], lines (2-5): “…, the present disclosure relates to systems and methods for automatically extracting data from plurality of data sources and loading data to plurality of target databases..”; and 
Para. [0044], lines (1-3): “FIG. 11 is an exemplary embodiment of a Data Definition Logic (DDL) generated for all tables for the processed target data”; and 
Para. [0045], lines (1-2): “FIG. 12 is an exemplary embodiment of a table of the processed data.”; and 
Para. [0067], lines (7-10): “The target database may be any structured row or columnar database, data warehouse appliance, or specific file system including distributed file systems, …”; and 
Para. [0104], lines (1-5): “FIG. 8 illustrates a file diagram or structure of target data processed by the file processing module 135 according to one exemplary embodiment. In this configuration, data of a certain file type is processed and presented using the structure of tables 805, 810, 815.”; and 
Para. [0109], lines (5-7): “The present system removes the need for modelling and manual creation of tables in database targets to load data from files.”, 
the Examiner asserts that extracting data from data sources and loading this data into target databases though connectors, i.e. pipes, for which the processed data from these data sources is then stored in a table to that of identifying a table in a target database to receive the identified file data, for which TRIFF identified such a table, or tables as TRIFF can process multiples of data sources to store in the target database tables, as illustrated in Fig. 8 (element 805 Table 1, element 810 Table 2, ..) and disclosed in Para. [0104]); and 
means for identifying new file data in the new [[user]] file (TRIFF Abstract, lines (1-3): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats …”; and Para. [0017], lines (4-5): “…, a data structure identification module for identifying type and subtype of the one or more data sources, …”, 
the Examiner asserts that the system can automatically identify data in a plurality of data source to that of identifying file data in the file); and 
means for assigning a pipe of the one or more pipes to the new file data for the pipe to retrieve the new file data and direct the new file data to an applicable target table of the one or more assigned target tables (TRIFF Abstract, lines (1-4): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats through source channels and loading data to plurality of target databases through connectors”; and
Para. [0002], lines (2-5): “…, the present disclosure relates to systems and methods for automatically extracting data from plurality of data sources and loading data to plurality of target databases..”; and 
Para. [0044], lines (1-3): “FIG. 11 is an exemplary embodiment of a Data Definition Logic (DDL) generated for all tables for the processed target data”; and 
Para. [0045], lines (1-2): “FIG. 12 is an exemplary embodiment of a table of the processed data.”; and 
Para. [0067], lines (7-10): “The target database may be any structured row or columnar database, data warehouse appliance, or specific file system including distributed file systems, …”; and 
Para. [0104], lines (1-5): “FIG. 8 illustrates a file diagram or structure of target data processed by the file processing module 135 according to one exemplary embodiment. In this configuration, data of a certain file type is processed and presented using the structure of tables 805, 810, 815.”; and 
Para. [0109], lines (5-7): “The present system removes the need for modelling and manual creation of tables in database targets to load data from files.”, 
the Examiner asserts that extracting data from data sources and loading this data into target databases though connectors, i.e. pipes, for which the processed data from these data sources is then stored in a table to that of identifying a table in a target database to receive the identified file data, for which TRIFF identified such a table, or tables as TRIFF can process multiples of data sources to store in the target database tables, as illustrated in Fig. 8 (element 805 Table 1, element 810 Table 2, ..) and disclosed in Para. [0104]).  

However, TRIFF does not explicitly teach means for receiving notifications via a notification channel associated with a database source, receiving files comprising file data to be ingested into the database; means for deploying a resource manager assigned to the notification channel, comprising: means for determining that a new [[user]] file has been added to the database source and that a corresponding notification has been received [[by]] via the notification channel.
But NAGARAJ teaches means for receiving notifications via a notification channel associated with a database source, receiving files comprising file data to be ingested into the database (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”; and 
Fig. 9, Para. [0076], lines (1-8): “The file constructor may send the constructed files to a file ingestion system, which schedules the generated files for transmission in block 915.  In block 920 the file ingestion system may store the received files in a local database and generate BSMs that identify the scheduled files, the datagram packets contained within the scheduled files, and timing information that indicates a time window and/or time range in which the scheduled files are to be broadcast.”); 
means for deploying a resource manager assigned to the notification channel, (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”),  comprising: 
means for determining that a new [[user]] file has been added to the database source and that a corresponding notification has been received [[by]] via the notification channel (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”; and 
Fig. 9, Para. [0076], lines (1-8): “The file constructor may send the constructed files to a file ingestion system, which schedules the generated files for transmission in block 915.  In block 920 the file ingestion system may store the received files in a local database and generate BSMs that identify the scheduled files, the datagram packets contained within the scheduled files, and timing information that indicates a time window and/or time range in which the scheduled files are to be broadcast.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) to include the teachings of NAGARAJ (disclosing a system and method for file ingestion and communication) and arrive at method of file detection, delivery, and processing management method.  One of ordinary skill in the art would have been motivated to make this combination because by detecting files that require further processing, and by ingesting file related metadata, system users can accurately implement application-specific instructions based on the identified file data, as recognized by (NAGARAJ, Para. [0045]). In addition, the references of TRIFF and NAGARAJ teach features that are directed to analogous art and they are directed to the same field of endeavor of data ingestion and transformation. 



Regarding claim 6 (Currently Amended), the combination of TRIFF and NAGARAJ teach the limitations of claim 1. Further, TRIFF teaches comprising means for assigning the notification channel to the database source in response to determining that no notification channel [[has]] had previously been assigned to the database source (TRIFF Abstract, lines (1-4): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats through source channels and loading data to plurality of target databases through connectors”; and
Para. [0002], lines (2-5): “…, the present disclosure relates to systems and methods for automatically extracting data from plurality of data sources and loading data to plurality of target databases..”; and 
Para. [0016], lines (1-5): “…, the present invention discloses a system for automatically extracting data from one or more data sources in various formats through one or more source channels and loading data contained therein to one or more target databases through one or more connectors.”, 
the Examiner asserts that extracting data from data sources and loading this data into target databases though connectors, i.e. pipes, for which the processed data from these data sources is then stored in a table to that of identifying a table in a target database to receive the identified file data, for which TRIFF identified such a table, or tables as TRIFF can process multiples of data sources to store in the target database tables, as illustrated in Fig. 8 (element 805 Table 1, element 810 Table 2, ..) and disclosed in Para. [0104]).  

Regarding claim 7 (Currently Amended), the combination of TRIFF and NAGARAJ teach the limitations of claim 1. Further, NAGARAJ teaches wherein the means for determining that the new [[user]] file has been added to the database source further comprises one or more of: 
means for polling the notification channel to query whether [[any]] a new [[user]] file has been received [[by]] via the notification channel; 
means for receiving an indication [[from]] via the notification channel that [[any]] a new [[user]] file has been received [[by]] via the notification channel; [[or]] and 
means for receiving an indication from the database source that [[any]] a new [[user]] file has been added to the database source (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”; and 
Fig. 9, Para. [0076], lines (1-8): “The file constructor may send the constructed files to a file ingestion system, which schedules the generated files for transmission in block 915.  In block 920 the file ingestion system may store the received files in a local database and generate BSMs that identify the scheduled files, the datagram packets contained within the scheduled files, and timing information that indicates a time window and/or time range in which the scheduled files are to be broadcast.”)..  

Regarding claim 8 (Currently Amended), the combination of TRIFF and NAGARAJ teach the limitations of claim 1. Further, TRIFF teaches comprising means for temporarily storing the [[user]] files in an account queue associated with the database source, wherein the account queue is associated with a single (TRIFF Para. [0069], lines (1-7): “FIG. 1 illustrates a system 100 for automatically extracting data from plurality of data sources and loading the data to a plurality of target databases, according to one exemplary embodiment of the present invention. A plurality of data sources 105, 110, 115, 120 sends data to a data processing module 135 through a plurality of source channels such as channel 1, channel 2, channel 3, channel N and so forth.”, the Examiner asserts that a data processing module, element 135 is that to an execution node.  Further, TRIFF discloses shared storage devices as illustrated in Fig. 1, elements 155 and 160).  

Regarding claim 11 (Currently Amended), TRIFF teaches a method 
associating one or more pipes with the notification channel, being assigned one or more target tables of the database and directing the file data from the database source to an applicable target table of the one or more assigned target tables (TRIFF Abstract, lines (1-4): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats through source channels and loading data to plurality of target databases through connectors”; and
Para. [0002], lines (2-5): “…, the present disclosure relates to systems and methods for automatically extracting data from plurality of data sources and loading data to plurality of target databases..”; and 
Para. [0044], lines (1-3): “FIG. 11 is an exemplary embodiment of a Data Definition Logic (DDL) generated for all tables for the processed target data”; and 
Para. [0045], lines (1-2): “FIG. 12 is an exemplary embodiment of a table of the processed data.”; and 
Para. [0067], lines (7-10): “The target database may be any structured row or columnar database, data warehouse appliance, or specific file system including distributed file systems, …”; and 
Para. [0104], lines (1-5): “FIG. 8 illustrates a file diagram or structure of target data processed by the file processing module 135 according to one exemplary embodiment. In this configuration, data of a certain file type is processed and presented using the structure of tables 805, 810, 815.”; and 
Para. [0109], lines (5-7): “The present system removes the need for modelling and manual creation of tables in database targets to load data from files.”, 
the Examiner asserts that extracting data from data sources and loading this data into target databases though connectors, i.e. pipes, for which the processed data from these data sources is then stored in a table to that of identifying a table in a target database to receive the identified file data, for which TRIFF identified such a table, or tables as TRIFF can process multiples of data sources to store in the target database tables, as illustrated in Fig. 8 (element 805 Table 1, element 810 Table 2, ..) and disclosed in Para. [0104]); and 
identifying new file data in the new [[user]] file (TRIFF Abstract, lines (1-3): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats …”; and Para. [0017], lines (4-5): “…, a data structure identification module for identifying type and subtype of the one or more data sources, …”, 
the Examiner asserts that the system can automatically identify data in a plurality of data source to that of identifying file data in the file); and 
assigning a pipe of the one or more pipes to the new file data for the pipe to retrieve the new file data and direct the new file data to an applicable target table of the one or more assigned target tables (TRIFF Abstract, lines (1-4): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats through source channels and loading data to plurality of target databases through connectors”; and
Para. [0002], lines (2-5): “…, the present disclosure relates to systems and methods for automatically extracting data from plurality of data sources and loading data to plurality of target databases..”; and 
Para. [0044], lines (1-3): “FIG. 11 is an exemplary embodiment of a Data Definition Logic (DDL) generated for all tables for the processed target data”; and 
Para. [0045], lines (1-2): “FIG. 12 is an exemplary embodiment of a table of the processed data.”; and 
Para. [0067], lines (7-10): “The target database may be any structured row or columnar database, data warehouse appliance, or specific file system including distributed file systems, …”; and 
Para. [0104], lines (1-5): “FIG. 8 illustrates a file diagram or structure of target data processed by the file processing module 135 according to one exemplary embodiment. In this configuration, data of a certain file type is processed and presented using the structure of tables 805, 810, 815.”; and 
Para. [0109], lines (5-7): “The present system removes the need for modelling and manual creation of tables in database targets to load data from files.”, 
the Examiner asserts that extracting data from data sources and loading this data into target databases though connectors, i.e. pipes, for which the processed data from these data sources is then stored in a table to that of identifying a table in a target database to receive the identified file data, for which TRIFF identified such a table, or tables as TRIFF can process multiples of data sources to store in the target database tables, as illustrated in Fig. 8 (element 805 Table 1, element 810 Table 2, ..) and disclosed in Para. [0104]).  

However, TRIFF does not explicitly teach receiving notifications via a notification channel associated with a database source, receiving files comprising file data to be ingested into the database; 
deploying a resource manager assigned to the notification channel, being configured to perform operations comprising: 
determining that a new [[user]] file has been added to the database source and that a corresponding notification has been received [[by]] via the notification channel.  
	But NAGARAJ teaches receiving notifications via a notification channel associated with a database source, receiving files comprising file data to be ingested into the database (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”; and Fig. 9, Para. [0076], lines (1-8): “The file constructor may send the constructed files to a file ingestion system, which schedules the generated files for transmission in block 915.  In block 920 the file ingestion system may store the received files in a local database and generate BSMs that identify the scheduled files, the datagram packets contained within the scheduled files, and timing information that indicates a time window and/or time range in which the scheduled files are to be broadcast.”); 
deploying a resource manager assigned to the notification channel, being configured to perform operations  (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”), comprising: 
determining that a new [[user]] file has been added to the database source and that a corresponding notification has been received [[by]] via the notification channel (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”; and 
Fig. 9, Para. [0076], lines (1-8): “The file constructor may send the constructed files to a file ingestion system, which schedules the generated files for transmission in block 915.  In block 920 the file ingestion system may store the received files in a local database and generate BSMs that identify the scheduled files, the datagram packets contained within the scheduled files, and timing information that indicates a time window and/or time range in which the scheduled files are to be broadcast.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) to include the teachings of NAGARAJ (disclosing a system and method for file ingestion and communication) and arrive at method of file detection, delivery, and processing management method.  One of ordinary skill in the art would have been motivated to make this combination because by detecting files that require further 

Regarding claim 16. (Currently Amended), the combination of TRIFF and NAGARAJ teach the limitations of claim 11. Further, TRIFF teaches further comprising assigning the notification channel to the database source in response to determining that no notification channel [[has]] had previously been assigned to the database source (TRIFF Abstract, lines (1-4): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats through source channels and loading data to plurality of target databases through connectors”; and
Para. [0002], lines (2-5): “…, the present disclosure relates to systems and methods for automatically extracting data from plurality of data sources and loading data to plurality of target databases..”; and 
Para. [0016], lines (1-5): “…, the present invention discloses a system for automatically extracting data from one or more data sources in various formats through one or more source channels and loading data contained therein to one or more target databases through one or more connectors.”, 
the Examiner asserts that extracting data from data sources and loading this data into target databases though connectors, i.e. pipes, for which the processed data from these data sources is then stored in a table to that of identifying a table in a target database to receive the identified file data, for which TRIFF identified such a table, or tables as TRIFF can process multiples of data sources to store in the target database tables, as illustrated in Fig. 8 (element 805 Table 1, element 810 Table 2, ..) and disclosed in Para. [0104]).  

Regarding claim 17 (Currently Amended), the combination of TRIFF and NAGARAJ teach the limitations of claim 11. Further, NAGARAJ teaches wherein the resource manager is configured to determine that the new [[user]] file has been added to the database source by one or more of: 
polling the notification channel to query whether [[any]] a new [[user]] file has been received [[by]] via the notification channel; 
receiving an indication [[from]] via the notification channel that [[any]] a new [[user]] file has been received [[by]] via the notification channel; [[or]] and 
receiving an indication from the database source that [[any]] a new [[user]] file has been added to the database source (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”; and 
Fig. 9, Para. [0076], lines (1-8): “The file constructor may send the constructed files to a file ingestion system, which schedules the generated files for transmission in block 915.  In block 920 the file ingestion system may store the received files in a local database and generate BSMs that identify the scheduled files, the datagram packets contained within the scheduled files, and timing information that indicates a time window and/or time range in which the scheduled files are to be broadcast.”).

Regarding claim 18 (Currently Amended), the combination of TRIFF and NAGARAJ teach the limitations of claim 11. Further, TRIFF teaches comprising temporarily storing the [[user]] files in an (TRIFF Para. [0069], lines (1-7): “FIG. 1 illustrates a system 100 for automatically extracting data from plurality of data sources and loading the data to a plurality of target databases, according to one exemplary embodiment of the present invention. A plurality of data sources 105, 110, 115, 120 sends data to a data processing module 135 through a plurality of source channels such as channel 1, channel 2, channel 3, channel N and so forth.”, the Examiner asserts that a data processing module, element 135 is that to an execution node.  Further, TRIFF discloses shared storage devices as illustrated in Fig. 1, elements 155 and 160).  

Regarding claim 21 (Currently Amended), TRIFF teaches One or more non-transitory computer readable storage media[[,]] [[the]] containing instructions executable by at least one processor for causing the at least one processor to perform operations (TRIFF Para. [0030], lines (1-8): “…, the present invention discloses a computer program product, comprising a computer usable medium having a computer readable program code embodied therein, said computer readable program code adapted to be executed to implement a method of automatically extracting data from one or more data sources through one or more source channels and loading data contained therein to one or more target databases.…”), comprising: 
associating one or more pipes with the notification channel, being assigned one or more target tables of the database and directing the file data from the database source to an applicable target table of the one or more assigned target tables (TRIFF Abstract, lines (1-4): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats through source channels and loading data to plurality of target databases through connectors”; and
Para. [0002], lines (2-5): “…, the present disclosure relates to systems and methods for automatically extracting data from plurality of data sources and loading data to plurality of target databases..”; and 
Para. [0044], lines (1-3): “FIG. 11 is an exemplary embodiment of a Data Definition Logic (DDL) generated for all tables for the processed target data”; and 
Para. [0045], lines (1-2): “FIG. 12 is an exemplary embodiment of a table of the processed data.”; and 
Para. [0067], lines (7-10): “The target database may be any structured row or columnar database, data warehouse appliance, or specific file system including distributed file systems, …”; and 
Para. [0104], lines (1-5): “FIG. 8 illustrates a file diagram or structure of target data processed by the file processing module 135 according to one exemplary embodiment. In this configuration, data of a certain file type is processed and presented using the structure of tables 805, 810, 815.”; and 
Para. [0109], lines (5-7): “The present system removes the need for modelling and manual creation of tables in database targets to load data from files.”, 
the Examiner asserts that extracting data from data sources and loading this data into target databases though connectors, i.e. pipes, for which the processed data from these data sources is then stored in a table to that of identifying a table in a target database to receive the identified file data, for which TRIFF identified such a table, or tables as TRIFF can process multiples of data sources to store in the target database tables, as illustrated in Fig. 8 (element 805 Table 1, element 810 Table 2, ..) and disclosed in Para. [0104]); and 
 identify new file data in the new [[user]] file (TRIFF Abstract, lines (1-3): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats …”; and Para. [0017], lines (4-5): “…, a data structure identification module for identifying type and subtype of the one or more data sources, …”, 
the Examiner asserts that the system can automatically identify data in a plurality of data source to that of identifying file data in the file); and 
assign a pipe of the one or more pipes to the new file data for the pipe to retrieve the new file data and direct the new file data to an applicable target table of the one or more assigned target tables (TRIFF Abstract, lines (1-4): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats through source channels and loading data to plurality of target databases through connectors”; and
Para. [0002], lines (2-5): “…, the present disclosure relates to systems and methods for automatically extracting data from plurality of data sources and loading data to plurality of target databases..”; and 
Para. [0044], lines (1-3): “FIG. 11 is an exemplary embodiment of a Data Definition Logic (DDL) generated for all tables for the processed target data”; and 
Para. [0045], lines (1-2): “FIG. 12 is an exemplary embodiment of a table of the processed data.”; and 
Para. [0067], lines (7-10): “The target database may be any structured row or columnar database, data warehouse appliance, or specific file system including distributed file systems, …”; and 
Para. [0104], lines (1-5): “FIG. 8 illustrates a file diagram or structure of target data processed by the file processing module 135 according to one exemplary embodiment. In this configuration, data of a certain file type is processed and presented using the structure of tables 805, 810, 815.”; and 
Para. [0109], lines (5-7): “The present system removes the need for modelling and manual creation of tables in database targets to load data from files.”, 
the Examiner asserts that extracting data from data sources and loading this data into target databases though connectors, i.e. pipes, for which the processed data from these data sources is then stored in a table to that of identifying a table in a target database to receive the identified file data, for which TRIFF identified such a table, or tables as TRIFF can process multiples of data sources to store in the target database tables, as illustrated in Fig. 8 (element 805 Table 1, element 810 Table 2, ..) and disclosed in Para. [0104]).  
However, TRIFF does not explicitly teach receiving notifications via a notification channel associated with a database source, receiving files comprising file data to be ingested into the database; 
deploying a resource manager assigned to the notification channel, being configured to perform operations comprising: 
determine that a new [[user]] file has been added to the database source and that a corresponding notification has been received [[by]] via the notification channel.
But NAGARAJ teaches receiving notifications via a notification channel associated with a database source, receiving files comprising file data to be ingested into the database (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”; and Fig. 9, Para. [0076], lines (1-8): “The file constructor may send the constructed files to a file ingestion system, which schedules the generated files for transmission in block 915.  In block 920 the file ingestion system may store the received files in a local database and generate BSMs that identify the scheduled files, the datagram packets contained within the scheduled files, and timing information that indicates a time window and/or time range in which the scheduled files are to be broadcast.”); 
deploying a resource manager assigned to the notification channel, being configured to perform operations (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”), comprising: 
determine that a new [[user]] file has been added to the database source and that a corresponding notification has been received [[by]] via the notification channel (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”; and 
Fig. 9, Para. [0076], lines (1-8): “The file constructor may send the constructed files to a file ingestion system, which schedules the generated files for transmission in block 915.  In block 920 the file ingestion system may store the received files in a local database and generate BSMs that identify the scheduled files, the datagram packets contained within the scheduled files, and timing information that indicates a time window and/or time range in which the scheduled files are to be broadcast.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) to include the teachings of NAGARAJ (disclosing a system and method for file ingestion and communication) and arrive at method of file detection, delivery, and processing management method.  One of ordinary skill in the art would have been motivated to make this combination because by detecting files that require further processing, and by ingesting file related metadata, system users can accurately implement application-specific instructions based on the identified file data, as recognized by (NAGARAJ, Para. [0045]). In addition, the references of TRIFF and NAGARAJ teach features that are directed to analogous art and they are directed to the same field of endeavor of data ingestion and transformation.

Regarding claim 24 (Currently Amended), the combination of TRIFF and NAGARAJ teach the limitations of claim 21. Further, NAGARAJ teaches wherein the resource manager is configured to determine that the new [[user]] file has been added to the database source by one or more of: 
polling the notification channel to query whether [[any]] a new [[user]] file has been received [[by]] via the notification channel; receiving an indication [[from]] via the notification channel that [[any]] a new [[user]] file has been received [[by]] via the notification channel; [[or]] and receiving an indication from the database source that [[any]] a new [[user]] file has been added to the database source (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”; and 
Fig. 9, Para. [0076], lines (1-8): “The file constructor may send the constructed files to a file ingestion system, which schedules the generated files for transmission in block 915.  In block 920 the file ingestion system may store the received files in a local database and generate BSMs that identify the scheduled files, the datagram packets contained within the scheduled files, and timing information that indicates a time window and/or time range in which the scheduled files are to be broadcast.”).  

Regarding claim 26 (New), TRIFF teaches a system comprising: at least one processor; and one or more non-transitory computer readable storage media containing instructions executable by the at least one processor for causing the at least one processor to perform operations (TRIFF Para. [0030], lines (1-8): “…, the present invention discloses a computer program product, comprising a computer usable medium having a computer readable program code embodied therein, said computer readable program code adapted to be executed to implement a method of automatically extracting data from one or more data sources through one or more source channels and loading data contained therein to one or more target databases.…”), comprising:
associating one or more pipes with the notification channel, each of the one or more pipes being assigned one or more target tables of the database and directing the file data from the database source to an applicable target table of the one or more assigned target tables (TRIFF Abstract, lines (1-4): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats through source channels and loading data to plurality of target databases through connectors”; and
Para. [0002], lines (2-5): “…, the present disclosure relates to systems and methods for automatically extracting data from plurality of data sources and loading data to plurality of target databases..”; and 
Para. [0044], lines (1-3): “FIG. 11 is an exemplary embodiment of a Data Definition Logic (DDL) generated for all tables for the processed target data”; and 
Para. [0045], lines (1-2): “FIG. 12 is an exemplary embodiment of a table of the processed data.”; and 
Para. [0067], lines (7-10): “The target database may be any structured row or columnar database, data warehouse appliance, or specific file system including distributed file systems, …”; and 
Para. [0104], lines (1-5): “FIG. 8 illustrates a file diagram or structure of target data processed by the file processing module 135 according to one exemplary embodiment. In this configuration, data of a certain file type is processed and presented using the structure of tables 805, 810, 815.”; and 
Para. [0109], lines (5-7): “The present system removes the need for modelling and manual creation of tables in database targets to load data from files.”, 
the Examiner asserts that extracting data from data sources and loading this data into target databases though connectors, i.e. pipes, for which the processed data from these data sources is then stored in a table to that of identifying a table in a target database to receive the identified file data, for which TRIFF identified such a table, or tables as TRIFF can process multiples of data sources to store in the target database tables, as illustrated in Fig. 8 (element 805 Table 1, element 810 Table 2, ..) and disclosed in Para. [0104]); and 
identifying new file data in the new file (TRIFF Abstract, lines (1-3): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats …”; and Para. [0017], lines (4-5): “…, a data structure identification module for identifying type and subtype of the one or more data sources, …”, 
the Examiner asserts that the system can automatically identify data in a plurality of data source to that of identifying file data in the file); and 
assigning a pipe of the one or more pipes to the new file data for the pipe to retrieve the new file data and direct the new file data to an applicable target table of the one or more assigned target tables (TRIFF Abstract, lines (1-4): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats through source channels and loading data to plurality of target databases through connectors”; and
Para. [0002], lines (2-5): “…, the present disclosure relates to systems and methods for automatically extracting data from plurality of data sources and loading data to plurality of target databases..”; and 
Para. [0044], lines (1-3): “FIG. 11 is an exemplary embodiment of a Data Definition Logic (DDL) generated for all tables for the processed target data”; and 
Para. [0045], lines (1-2): “FIG. 12 is an exemplary embodiment of a table of the processed data.”; and 
Para. [0067], lines (7-10): “The target database may be any structured row or columnar database, data warehouse appliance, or specific file system including distributed file systems, …”; and 
Para. [0104], lines (1-5): “FIG. 8 illustrates a file diagram or structure of target data processed by the file processing module 135 according to one exemplary embodiment. In this configuration, data of a certain file type is processed and presented using the structure of tables 805, 810, 815.”; and 
Para. [0109], lines (5-7): “The present system removes the need for modelling and manual creation of tables in database targets to load data from files.”, 
the Examiner asserts that extracting data from data sources and loading this data into target databases though connectors, i.e. pipes, for which the processed data from these data sources is then stored in a table to that of identifying a table in a target database to receive the identified file data, for which TRIFF identified such a table, or tables as TRIFF can process multiples of data sources to store in the target database tables, as illustrated in Fig. 8 (element 805 Table 1, element 810 Table 2, ..) and disclosed in Para. [0104]).  

However, TRIFF does not explicitly teach receiving notifications via a notification channel associated with a database source, the database source receiving files comprising file data to be ingested into the database; deploying a resource manager assigned to the notification channel the resource manager being configured to perform operations comprising: determining that a new file has been added to the database source and that a corresponding notification has been received via the notification channel.
But NAGARAJ teaches receiving notifications via a notification channel associated with a database source, the database source receiving files comprising file data to be ingested into the database (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”; and Fig. 9, Para. [0076], lines (1-8): “The file constructor may send the constructed files to a file ingestion system, which schedules the generated files for transmission in block 915.  In block 920 the file ingestion system may store the received files in a local database and generate BSMs that identify the scheduled files, the datagram packets contained within the scheduled files, and timing information that indicates a time window and/or time range in which the scheduled files are to be broadcast.”); 
deploying a resource manager assigned to the notification channel (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”), the resource manager being configured to perform operations comprising: 
determining that a new file has been added to the database source and that a corresponding notification has been received via the notification channel (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”; and 
Fig. 9, Para. [0076], lines (1-8): “The file constructor may send the constructed files to a file ingestion system, which schedules the generated files for transmission in block 915.  In block 920 the file ingestion system may store the received files in a local database and generate BSMs that identify the scheduled files, the datagram packets contained within the scheduled files, and timing information that indicates a time window and/or time range in which the scheduled files are to be broadcast.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) to include the teachings 

Regarding claim 31 (New), the combination of TRIFF and NAGARAJ teach the limitations of claim 26. Further, TRIFF teaches the operations further comprising assigning the notification channel to the database source in response to determining that no notification channel had previously been assigned to the database source (TRIFF Abstract, lines (1-4): “The present invention discloses system and method for automatically extracting data from plurality of data sources in various formats through source channels and loading data to plurality of target databases through connectors”; and
Para. [0002], lines (2-5): “…, the present disclosure relates to systems and methods for automatically extracting data from plurality of data sources and loading data to plurality of target databases..”; and 
Para. [0016], lines (1-5): “…, the present invention discloses a system for automatically extracting data from one or more data sources in various formats through one or more source channels and loading data contained therein to one or more target databases through one or more connectors.”, 
the Examiner asserts that extracting data from data sources and loading this data into target databases though connectors, i.e. pipes, for which the processed data from these data sources is then stored in a table to that of identifying a table in a target database to receive the identified file data, for which TRIFF identified such a table, or tables as TRIFF can process multiples of data sources to store in the target database tables, as illustrated in Fig. 8 (element 805 Table 1, element 810 Table 2, ..) and disclosed in Para. [0104]).   

Regarding claim 32 (New), the combination of TRIFF and NAGARAJ teach the limitations of claim 26. Further, NAGARAJ teaches wherein determining that the new file has been added to the database source further comprises one or more of: 
polling the notification channel to query whether a new file has been received via the notification channel; 
receiving an indication via the notification channel that a new file has been received via the notification channel; and 
receiving an indication from the database source that a new file has been added to the database source (NAGARAJ Para. [0038], lines (1-5): “…, a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.”; and 
Fig. 9, Para. [0076], lines (1-8): “The file constructor may send the constructed files to a file ingestion system, which schedules the generated files for transmission in block 915.  In block 920 the file ingestion system may store the received files in a local database and generate BSMs that identify the scheduled files, the datagram packets contained within the scheduled files, and timing information that indicates a time window and/or time range in which the scheduled files are to be broadcast.”).  

Regarding claim 33 (New), the combination of TRIFF and NAGARAJ teach the limitations of claim 26. Further, TRIFF teaches the operations further comprising temporarily storing the files in an account queue associated with the database source, wherein the account queue is associated with a single account (TRIFF Para. [0069], lines (1-7): “FIG. 1 illustrates a system 100 for automatically extracting data from plurality of data sources and loading the data to a plurality of target databases, according to one exemplary embodiment of the present invention. A plurality of data sources 105, 110, 115, 120 sends data to a data processing module 135 through a plurality of source channels such as channel 1, channel 2, channel 3, channel N and so forth.”, the Examiner asserts that a data processing module, element 135 is that to an execution node.  Further, TRIFF discloses shared storage devices as illustrated in Fig. 1, elements 155 and 160).  

Claims 2-5, 9-10, 12-15, 19-20, 22-23, 25, 27-30 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2015/0026114 A1) issued to Triff (hereinafter as “TRIFF”), in view of US Patent Application Publication (US 2012/0207075 A1) issued to NAGARAJ et al. (hereinafter as “NAGARAJ”), and in view of US Patent Application Publication (US 2013/0024424 A1) issued to Prahlad et al. (hereinafter as “PRAHLAD”)).

Regarding claim 2 (Currently Amended), the combination of TRIFF and NAGARAJ teach the limitations of claim 1.
However, the combination of TRIFF and NAGARAJ do not explicitly teach wherein the new file data comprises hashing indicating a table identification of the applicable target table.
But PRAHLAD teaches the new file data comprises hashing indicating a table identification of the applicable target table (PRAHLAD Para. [0176], lines (1-20): “Examples of identifiers include a hash value, message digest, checksum, digital fingerprint, digital signature, or other sequence of bytes that substantially uniquely identifies the file or data object in the data storage system. …, data object metadata (e.g., file name, file size) is also used to generate the identifier for the data object.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and NAGARAJ (disclosing a system and method for file ingestion and communication), to include the teachings of PRAHLAD (disclosing a method for hashing data in a storage system) and arrive at method of hashing data source targeted for an applicable target table.  One of ordinary skill in the art would have been motivated to make this combination because by performing such data storage operations, including content searching, indexing and policy-driven storage, the systems are enabled to better support a variety of clients and storage devices, plurality of input and provide an efficient environment to facilitate collaborative searching and support suitable data files storage policies, as recognized by (PRAHLAD, Para. [0085]). In addition, the references of TRIFF, NAGARAJ and PRAHLAD teach features that are directed to analogous art and they are directed to the same field of endeavor of data ingestion and transformation.

Regarding claim 3. (Currently Amended), the combination of TRIFF, NAGARAJ and PRAHLAD teach the limitations of claim 2.  Further, PRAHLAD  teaches wherein the means for assigning the pipe to the new file data is configured to assign the pipe based on the hashing, the means for assigning the pipe further comprising 
means for identifying the hashing [[for]] in the new file data (PRAHLAD Para. [0177], lines (1-6): “The hash values may also be used to verify data transferred to a cloud storage site. For example, a file may first be locally hashed at a client to create a first hash value. The file may then be transferred to the cloud storage site. The cloud storage site in turn similarly creates a hash value and sends this second hash value back.”; and Fig. 23, Para. [0374], lines (1-8): “The process 2300 begins in block 2305 where an object server node 2208 receives an identifier (e.g., a token, URI or hash) for an object and metadata associated with the object (including, e.g., object-level security, content tags, and/or storage policy parameters). For example, a calling application on the client 2202 may generate”); andPRELIMINARY AMENDMENTPage 3 Serial Number:16/365,219Dkt: 5397.012US2 Filing Date: March 26, 2019
means for identifying the applicable target table for the new file data based on the table identification [[in]] indicated by the hashing[[;]]. (PRAHLAD Para. [0176], lines (1-20): “Examples of identifiers include a hash value, message digest, checksum, digital fingerprint, digital signature, or other sequence of bytes that substantially uniquely identifies the file or data object in the data storage system. …, data object metadata (e.g., file name, file size) is also used to generate the identifier for the data object.”).  

Regarding claim 4 (Currently Amended), the combination of TRIFF, NAGARAJ and PRAHLAD teach the limitations of claim 3.  Further, PRAHLAD teaches wherein each of the one or more pipes is assigned [[to]] based on a different portion of the indicating a different range[[s]] of table identifications (PRAHLAD Fig. 22, Para. [0354], lines (1-24): “An ingestion database 2212 records information about each data object ingested by its associated object server node 2208, such as an associated URI or other token that identifies the particular data object, the sub-client and/or site associated with the object, the client 2202 and/or user associated with the object, the time the object was created within the data store, the location(s) of instance(s) of the data object within a primary data store 2214 and/or cloud storage sites 115, location(s) of deduplication and/or content indexing information pertaining to the object (e.g., deduplication database(s) 297 or SS indices 261 having related information), metadata (including security metadata), default and/or object-level storage policy parameters (such as parameters affecting retention, security, compression, encryption, and content indexing), and an identifier (e.g., a hash). …, the ingestion database may also store content information within the ingestion database 2212 to provide content indexing capability at the object server node. …, the ingestion database 2212 schema comprises tables for sites (e.g. registered sites), ...”).  

Regarding claim 5 (Currently Amended), the combination of TRIFF, NAGARAJ and PRAHLAD teach the limitations of claim 4.  Further, PRAHLAD teaches wherein the notification channel is assigned [[to]] based on a portion of the indicates each of the different ranges of table identifications assigned to each of the one or more pipes associated with the notification channel (PRAHLAD Para. [0176], lines (1-20): “Examples of identifiers include a hash value, message digest, checksum, digital fingerprint, digital signature, or other sequence of bytes that substantially uniquely identifies the file or data object in the data storage system. …, data object metadata (e.g., file name, file size) is also used to generate the identifier for the data object.”).  

Regarding claim 9 (Currently Amended), the combination of TRIFF and NAGARAJ teach the limitations of claim 1.
However, the combination of TRIFF and NAGARAJ do not explicitly teach further comprising means for generating a new micro-partition of the applicable target table, the new micro-partition comprising at least a portion of the new file data, wherein the applicable target table comprises a plurality of micro- partitions 
But, PRAHLAD teaches comprising means for generating a new micro-partition of the applicable target table, the new micro-partition comprising at least a portion of the new file data, wherein the applicable target table comprises a plurality of micro- partitions (PRAHLAD Fig. 22, Para. [0352], lines (1-24): “…, a cloud vendor who operates an object store 2250 might assign an entire sub-client to a Web 2.0 customer, who in turn might partition it up into several sites and allocate one to each of its customers. More object server nodes 2208 can be added to the system to scale up the capacity of the object store 2250 and its ability to respond to storage operation requests, while still preserving the ability to address any given site's namespace in the same way. The particular object server node 2208 utilized for the storage of a certain file may be chosen on the basis of the file type and/or other characteristics of the file (e.g. the type of application that created the file). Thus, certain object server nodes may be specific to types of applications (e.g. text-based applications such as word processing applications on one node, image-based applications such as digital image applications on a second node, audio-based applications on a third node, video-based application on fourth node, etc.) …, various object server agents 2210 and/or various sub-clients within an object server agent 2210 may each be configured to each handle a different type of object; for example, a first object server agent 2210 may be configured to handle documents, a second object server agent 2210 configured to handle email objects, and a third configured to handle media objects, such as image files and video.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and NAGARAJ (disclosing a system and method for file ingestion and communication), to include the teachings of PRAHLAD (disclosing a method for hashing data in a storage system) and arrive at method of hashing data source targeted for an applicable target table.  One of ordinary skill in the art would have been motivated to make this combination because by performing such data storage operations, including content searching, indexing and policy-driven storage, the systems are enabled to better support a variety of clients and storage devices, plurality of input and provide an efficient environment to facilitate 

Regarding claim 10 (Currently Amended), the combination of TRIFF and NAGARAJ teach the limitations of claim 1.
However, the combination of TRIFF and NAGARAJ do not explicitly teach wherein the database source [[is]] comprises a data bucket associated with a customer account of the database, the data bucket comprising data storage containing a plurality of files.
But, PRAHLAD teaches wherein the database source [[is]] comprises a data bucket associated with a customer account of the database, the data bucket comprising data storage containing a plurality of files (PRAHLAD Fig. 22, Para. [0356], lines (1-11): “As a first example, an object server node 2208 may query an ingestion database 2212 to identify all recently ingested email objects currently stored in primary data store 2214. Object server node 2209 may then request a secondary storage computing device 165 to process this group of email objects into an archive file stored on a particular cloud storage site 115. As another example, an object server node 2208 may query ingestion database 2212 to identify all recently ingested objects that are to be stored for 7 years on high-quality tape storage.”; and Fig. 22, Para. [0369], lines (1-4): “When an application running on a client 2202 requests the retrieval of a data object stored in the object store 2250, the client may present a URI (or other token) back to the object server node 2208.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and NAGARAJ (disclosing 

Regarding claim 12 (Currently Amended), the combination of TRIFF and NAGARAJ teach the limitations of claim 11.  
However, the combination of TRIFF and NAGARAJ do not explicitly teach wherein the new file data comprises hashing indicating a table identification of the applicable target table.  
But, PRAHLAD teaches the new file data comprises hashing indicating a table identification of the applicable target table (PRAHLAD Para. [0176], lines (1-20): “Examples of identifiers include a hash value, message digest, checksum, digital fingerprint, digital signature, or other sequence of bytes that substantially uniquely identifies the file or data object in the data storage system. …, data object metadata (e.g., file name, file size) is also used to generate the identifier for the data object.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and NAGARAJ (disclosing a system and method for file ingestion and communication), to include the teachings of PRAHLAD 

Regarding claim 13 (Currently Amended) , the combination of TRIFF, NAGARAJ and PRAHLAD teach the limitations of claim 12.  Further, PRAHLAD  teaches wherein the resource manager is configured to assign the pipe to the new file data based on the hashing at least in part by: 
identifying the hashing [[for]] in the new file data (PRAHLAD Para. [0177], lines (1-6): “The hash values may also be used to verify data transferred to a cloud storage site. For example, a file may first be locally hashed at a client to create a first hash value. The file may then be transferred to the cloud storage site. The cloud storage site in turn similarly creates a hash value and sends this second hash value back.”; and Fig. 23, Para. [0374], lines (1-8): “The process 2300 begins in block 2305 where an object server node 2208 receives an identifier (e.g., a token, URI or hash) for an object and metadata associated with the object (including, e.g., object-level security, content tags, and/or storage policy parameters). For example, a calling application on the client 2202 may generate”); and 
identifying the applicable target table for the new file data based on the table identification [[in]] indicated by the hashing[[;]]. (PRAHLAD Para. [0176], lines (1-20): “Examples of identifiers include a hash value, message digest, checksum, digital fingerprint, digital signature, or other sequence of bytes that substantially uniquely identifies the file or data object in the data storage system. …, data object metadata (e.g., file name, file size) is also used to generate the identifier for the data object.”).    

Regarding claim 14 (Currently Amended),  the combination of TRIFF, NAGARAJ and PRAHLAD teach the limitations of claim 13.  Further, PRAHLAD teaches wherein each of the one or more pipes is assigned [[to]] based on a different portion of the indicating a different range[[s]] of table identifications (PRAHLAD Fig. 22, Para. [0354], lines (1-24): “An ingestion database 2212 records information about each data object ingested by its associated object server node 2208, such as an associated URI or other token that identifies the particular data object, the sub-client and/or site associated with the object, the client 2202 and/or user associated with the object, the time the object was created within the data store, the location(s) of instance(s) of the data object within a primary data store 2214 and/or cloud storage sites 115, location(s) of deduplication and/or content indexing information pertaining to the object (e.g., deduplication database(s) 297 or SS indices 261 having related information), metadata (including security metadata), default and/or object-level storage policy parameters (such as parameters affecting retention, security, compression, encryption, and content indexing), and an identifier (e.g., a hash). …, the ingestion database may also store content information within the ingestion database 2212 to provide content indexing capability at the object server node. …, the ingestion database 2212 schema comprises tables for sites (e.g. registered sites), ...”).  

Regarding claim 15. (Currently Amended), the combination of TRIFF, NAGARAJ and PRAHLAD teach the limitations of claim 4.  Further, PRAHLAD wherein the notification channel is assigned [[to]] based on a indicates each of the different ranges of table identifications assigned to each of the one or more pipes associated with the notification channel (PRAHLAD Para. [0176], lines (1-20): “Examples of identifiers include a hash value, message digest, checksum, digital fingerprint, digital signature, or other sequence of bytes that substantially uniquely identifies the file or data object in the data storage system. …, data object metadata (e.g., file name, file size) is also used to generate the identifier for the data object.”).  

Regarding claim 19 (Currently Amended), the combination of TRIFF and NAGARAJ teach the limitations of claim 11.
However, the combination of TRIFF and NAGARAJ do not explicitly teach further comprising generating a new micro-partition of the applicable target table, the new micro-partition comprising at least a portion of the new file data, wherein the applicable target table comprises a plurality of micro- partitions 
But, PRAHLAD teaches comprising generating a new micro-partition of the applicable target table, the new micro-partition comprising at least a portion of the new file data, wherein the applicable target table comprises a plurality of micro- partitions (PRAHLAD Fig. 22, Para. [0352], lines (1-24): “…, a cloud vendor who operates an object store 2250 might assign an entire sub-client to a Web 2.0 customer, who in turn might partition it up into several sites and allocate one to each of its customers. More object server nodes 2208 can be added to the system to scale up the capacity of the object store 2250 and its ability to respond to storage operation requests, while still preserving the ability to address any given site's namespace in the same way. The particular object server node 2208 utilized for the storage of a certain file may be chosen on the basis of the file type and/or other characteristics of the file (e.g. the type of application that created the file). Thus, certain object server nodes may be specific to types of applications (e.g. text-based applications such as word processing applications on one node, image-based applications such as digital image applications on a second node, audio-based applications on a third node, video-based application on fourth node, etc.) …, various object server agents 2210 and/or various sub-clients within an object server agent 2210 may each be configured to each handle a different type of object; for example, a first object server agent 2210 may be configured to handle documents, a second object server agent 2210 configured to handle email objects, and a third configured to handle media objects, such as image files and video.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and NAGARAJ (disclosing a system and method for file ingestion and communication), to include the teachings of PRAHLAD (disclosing a method for hashing data in a storage system) and arrive at method of hashing data source targeted for an applicable target table.  One of ordinary skill in the art would have been motivated to make this combination because by performing such data storage operations, including content searching, indexing and policy-driven storage, the systems are enabled to better support a variety of clients and storage devices, plurality of input and provide an efficient environment to facilitate collaborative searching and support suitable data files storage policies, as recognized by (PRAHLAD, Para. [0085]). In addition, the references of TRIFF, NAGARAJ and PRAHLAD teach features that are directed to analogous art and they are directed to the same field of endeavor of data ingestion and transformation.

Regarding claim 20 (Currently Amended), the combination of TRIFF and NAGARAJ teach the limitations of claim 11.
comprises a data bucket associated with a customer account of the database, the data bucket comprising data storage containing a plurality of files.
But, PRAHLAD teaches wherein the database source [[is]] comprises a data bucket associated with a customer account of the database, the data bucket comprising data storage containing a plurality of files (PRAHLAD Fig. 22, Para. [0356], lines (1-11): “As a first example, an object server node 2208 may query an ingestion database 2212 to identify all recently ingested email objects currently stored in primary data store 2214. Object server node 2209 may then request a secondary storage computing device 165 to process this group of email objects into an archive file stored on a particular cloud storage site 115. As another example, an object server node 2208 may query ingestion database 2212 to identify all recently ingested objects that are to be stored for 7 years on high-quality tape storage.”; and Fig. 22, Para. [0369], lines (1-4): “When an application running on a client 2202 requests the retrieval of a data object stored in the object store 2250, the client may present a URI (or other token) back to the object server node 2208.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and NAGARAJ (disclosing a system and method for file ingestion and communication), to include the teachings of PRAHLAD (disclosing a method for hashing data in a storage system) and arrive at method of hashing data source targeted for an applicable target table.  One of ordinary skill in the art would have been motivated to make this combination because by performing such data storage operations, including content searching, indexing and policy-driven storage, the systems are enabled to better support a variety of clients and storage devices, plurality of input and provide an efficient environment to facilitate collaborative searching and support suitable data files storage policies, as recognized by (PRAHLAD, 

Regarding claim 22 (Currently Amended), the combination of TRIFF and NAGARAJ the limitations of claim 21.  
However, the combination of TRIFF and NAGARAJ do not explicitly teach wherein the new file data comprises hashing indicating a table identification of the applicable target table, and wherein the resource manager is configured to assign the pipe to the new file data based on the hashing at least in part by: identifying the hashing [[for]] in the new file data; and identifying the applicable target table for the new file data based on the table identification [[in]] indicated by the hashing[[;]]. 
But, PRAHLAD teaches wherein the new file data comprises hashing indicating a table identification of the applicable target table, and wherein the resource manager is configured to assign the pipe to the new file data based on the hashing at least in part by: 
identifying the hashing [[for]] in the new file data (PRAHLAD Para. [0177], lines (1-6): “The hash values may also be used to verify data transferred to a cloud storage site. For example, a file may first be locally hashed at a client to create a first hash value. The file may then be transferred to the cloud storage site. The cloud storage site in turn similarly creates a hash value and sends this second hash value back.”; and Fig. 23, Para. [0374], lines (1-8): “The process 2300 begins in block 2305 where an object server node 2208 receives an identifier (e.g., a token, URI or hash) for an object and metadata associated with the object (including, e.g., object-level security, content tags, and/or storage policy parameters). For example, a calling application on the client 2202 may generate”); and 
file data based on the table identification [[in]] indicated by the hashing[[;]]. (PRAHLAD Para. [0176], lines (1-20): “Examples of identifiers include a hash value, message digest, checksum, digital fingerprint, digital signature, or other sequence of bytes that substantially uniquely identifies the file or data object in the data storage system. …, data object metadata (e.g., file name, file size) is also used to generate the identifier for the data object.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and NAGARAJ (disclosing a system and method for file ingestion and communication), to include the teachings of PRAHLAD (disclosing a method for hashing data in a storage system) and arrive at method of hashing data source targeted for an applicable target table.  One of ordinary skill in the art would have been motivated to make this combination because by performing such data storage operations, including content searching, indexing and policy-driven storage, the systems are enabled to better support a variety of clients and storage devices, plurality of input and provide an efficient environment to facilitate collaborative searching and support suitable data files storage policies, as recognized by (PRAHLAD, Para. [0085]). In addition, the references of TRIFF, NAGARAJ and PRAHLAD teach features that are directed to analogous art and they are directed to the same field of endeavor of data ingestion and transformation.

Regarding claim 23 (Currently Amended), the combination of TRIFF and NAGARAJ teach the limitations of claim 21.
operations further comprise generating a new micro-partition of the applicable target table, the new micro-partition comprising at least a portion of the new file data, wherein the applicable target table comprises a plurality of micro-partitions as immutable storage devices.
But, PRAHLAD teaches wherein each of the one or more pipes is assigned [[to]] based on a different portion of the indicating a different range[[s]] of table identifications (PRAHLAD Fig. 22, Para. [0354], lines (1-24): “An ingestion database 2212 records information about each data object ingested by its associated object server node 2208, such as an associated URI or other token that identifies the particular data object, the sub-client and/or site associated with the object, the client 2202 and/or user associated with the object, the time the object was created within the data store, the location(s) of instance(s) of the data object within a primary data store 2214 and/or cloud storage sites 115, location(s) of deduplication and/or content indexing information pertaining to the object (e.g., deduplication database(s) 297 or SS indices 261 having related information), metadata (including security metadata), default and/or object-level storage policy parameters (such as parameters affecting retention, security, compression, encryption, and content indexing), and an identifier (e.g., a hash). …, the ingestion database may also store content information within the ingestion database 2212 to provide content indexing capability at the object server node. …, the ingestion database 2212 schema comprises tables for sites (e.g. registered sites), ...”); and 
the notification channel is assigned [[to]] based on a indicates each of the different ranges of table identifications assigned to each of the one or more pipes associated with the notification channel (PRAHLAD Para. [0176], lines (1-20): “Examples of identifiers include a hash value, message digest, checksum, digital fingerprint, digital signature, or other sequence of bytes that substantially uniquely identifies the file or data object in the data storage system. …, data object metadata (e.g., file name, file size) is also used to generate the identifier for the data object.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and NAGARAJ (disclosing a system and method for file ingestion and communication), to include the teachings of PRAHLAD (disclosing a method for hashing data in a storage system) and arrive at method of hashing data source targeted for an applicable target table.  One of ordinary skill in the art would have been motivated to make this combination because by performing such data storage operations, including content searching, indexing and policy-driven storage, the systems are enabled to better support a variety of clients and storage devices, plurality of input and provide an efficient environment to facilitate collaborative searching and support suitable data files storage policies, as recognized by (PRAHLAD, Para. [0085]). In addition, the references of TRIFF, NAGARAJ and PRAHLAD teach features that are directed to analogous art and they are directed to the same field of endeavor of data ingestion and transformation.

Regarding claim 25. (Currently Amended), the combination of TRIFF and NAGARAJ teach the limitations of claim 21.
However, the combination of TRIFF and NAGARAJ do not explicitly teach wherein the operations further comprise generating a new micro-partition of the applicable target table, the new micro-partition comprising at least a portion of the new file data, wherein the applicable target table comprises a plurality of micro-partitions 
But, PRAHLAD teaches wherein the operations further comprise generating a new micro-partition of the applicable target table, the new micro-partition comprising at least a portion of file data, wherein the applicable target table comprises a plurality of micro-partitions (PRAHLAD Fig. 22, Para. [0352], lines (1-24): “…, a cloud vendor who operates an object store 2250 might assign an entire sub-client to a Web 2.0 customer, who in turn might partition it up into several sites and allocate one to each of its customers. More object server nodes 2208 can be added to the system to scale up the capacity of the object store 2250 and its ability to respond to storage operation requests, while still preserving the ability to address any given site's namespace in the same way. The particular object server node 2208 utilized for the storage of a certain file may be chosen on the basis of the file type and/or other characteristics of the file (e.g. the type of application that created the file). Thus, certain object server nodes may be specific to types of applications (e.g. text-based applications such as word processing applications on one node, image-based applications such as digital image applications on a second node, audio-based applications on a third node, video-based application on fourth node, etc.) …, various object server agents 2210 and/or various sub-clients within an object server agent 2210 may each be configured to each handle a different type of object; for example, a first object server agent 2210 may be configured to handle documents, a second object server agent 2210 configured to handle email objects, and a third configured to handle media objects, such as image files and video.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and NAGARAJ (disclosing a system and method for file ingestion and communication), to include the teachings of PRAHLAD (disclosing a method for hashing data in a storage system) and arrive at method of hashing data source targeted for an applicable target table.  One of ordinary skill in the art would have been motivated to make this combination because by performing such data storage operations, including content searching, indexing and policy-driven storage, the systems are enabled to better support a variety of 

Regarding claim 27. (New) ), the combination of TRIFF and NAGARAJ teach the limitations of claim 26.
However, the combination of TRIFF and NAGARAJ do not explicitly teach wherein the new file data comprises hashing indicating a table identification of the applicable target table.  
But, PRAHLAD teaches the new file data comprises hashing indicating a table identification of the applicable target table (PRAHLAD Para. [0176], lines (1-20): “Examples of identifiers include a hash value, message digest, checksum, digital fingerprint, digital signature, or other sequence of bytes that substantially uniquely identifies the file or data object in the data storage system. …, data object metadata (e.g., file name, file size) is also used to generate the identifier for the data object.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and NAGARAJ (disclosing a system and method for file ingestion and communication), to include the teachings of PRAHLAD (disclosing a method for hashing data in a storage system) and arrive at method of hashing data source targeted for an applicable target table.  One of ordinary skill in the art would have been motivated to make this combination because by performing such data storage operations, including content searching, indexing and policy-driven storage, the systems are enabled to better support a variety of clients and storage devices, plurality of input and provide an efficient environment to facilitate 

Regarding claim 28 (New), the combination of TRIFF, NAGARAJ and PRAHLAD teach the limitations of claim 27.  Further, PRAHLAD teaches wherein assigning the pipe to the new file data comprises assigning the pipe based on the hashing at least in part by: identifying the hashing in the new file data (PRAHLAD Para. [0177], lines (1-6): “The hash values may also be used to verify data transferred to a cloud storage site. For example, a file may first be locally hashed at a client to create a first hash value. The file may then be transferred to the cloud storage site. The cloud storage site in turn similarly creates a hash value and sends this second hash value back.”; and Fig. 23, Para. [0374], lines (1-8): “The process 2300 begins in block 2305 where an object server node 2208 receives an identifier (e.g., a token, URI or hash) for an object and metadata associated with the object (including, e.g., object-level security, content tags, and/or storage policy parameters). For example, a calling application on the client 2202 may generate”); and 
identifying the applicable target table for the new file data based on the table identification indicated by the hashing (PRAHLAD Para. [0176], lines (1-20): “Examples of identifiers include a hash value, message digest, checksum, digital fingerprint, digital signature, or other sequence of bytes that substantially uniquely identifies the file or data object in the data storage system. …, data object metadata (e.g., file name, file size) is also used to generate the identifier for the data object.”).  

Regarding claim 29 (New), the combination of TRIFF, NAGARAJ and PRAHLAD teach the limitations of claim 28.  Further, PRAHLAD teaches wherein each of the one or more pipes is assigned (PRAHLAD Fig. 22, Para. [0354], lines (1-24): “An ingestion database 2212 records information about each data object ingested by its associated object server node 2208, such as an associated URI or other token that identifies the particular data object, the sub-client and/or site associated with the object, the client 2202 and/or user associated with the object, the time the object was created within the data store, the location(s) of instance(s) of the data object within a primary data store 2214 and/or cloud storage sites 115, location(s) of deduplication and/or content indexing information pertaining to the object (e.g., deduplication database(s) 297 or SS indices 261 having related information), metadata (including security metadata), default and/or object-level storage policy parameters (such as parameters affecting retention, security, compression, encryption, and content indexing), and an identifier (e.g., a hash). …, the ingestion database may also store content information within the ingestion database 2212 to provide content indexing capability at the object server node. …, the ingestion database 2212 schema comprises tables for sites (e.g. registered sites), ...”).  

Regarding claim 30 (New), the combination of TRIFF, NAGARAJ and PRAHLAD teach the limitations of claim 29.  Further, PRAHLAD teaches wherein the notification channel is assigned based on a portion of the hashing that indicates each of the different ranges of table identifications assigned to each of the one or more pipes associated with the notification channel (PRAHLAD Para. [0176], lines (1-20): “Examples of identifiers include a hash value, message digest, checksum, digital fingerprint, digital signature, or other sequence of bytes that substantially uniquely identifies the file or data object in the data storage system. …, data object metadata (e.g., file name, file size) is also used to generate the identifier for the data object.”).   

Regarding claim 34 (New), the combination of TRIFF and NAGARAJ teach the limitations of claim 26.
However, the combination of TRIFF and NAGARAJ do not explicitly teach the operations further comprising generating a new micro-partition of the applicable target table, the new micro-partition comprising at least a portion of the new file data, wherein the applicable target table comprises a plurality of micro- partitions.
But, PRAHLAD teaches generating a new micro-partition of the applicable target table, the new micro-partition comprising at least a portion of the new file data, wherein the applicable target table comprises a plurality of micro- partitions (PRAHLAD Fig. 22, Para. [0352], lines (1-24): “…, a cloud vendor who operates an object store 2250 might assign an entire sub-client to a Web 2.0 customer, who in turn might partition it up into several sites and allocate one to each of its customers. More object server nodes 2208 can be added to the system to scale up the capacity of the object store 2250 and its ability to respond to storage operation requests, while still preserving the ability to address any given site's namespace in the same way. The particular object server node 2208 utilized for the storage of a certain file may be chosen on the basis of the file type and/or other characteristics of the file (e.g. the type of application that created the file). Thus, certain object server nodes may be specific to types of applications (e.g. text-based applications such as word processing applications on one node, image-based applications such as digital image applications on a second node, audio-based applications on a third node, video-based application on fourth node, etc.) …, various object server agents 2210 and/or various sub-clients within an object server agent 2210 may each be configured to each handle a different type of object; for example, a first object server agent 2210 may be configured to handle documents, a second object server agent 2210 configured to handle email objects, and a third configured to handle media objects, such as image files and video.”).  


Regarding claim 35 (New), the combination of TRIFF and NAGARAJ teach the limitations of claim 26.
However, the combination of TRIFF and NAGARAJ do not explicitly teach wherein the database source comprises a data bucket associated with a customer account of the database, the data bucket comprising data storage containing a plurality of files.
 But, PRAHLAD teaches wherein the database source comprises a data bucket associated with a customer account of the database, the data bucket comprising data storage containing a plurality of files (PRAHLAD Fig. 22, Para. [0356], lines (1-11): “As a first example, an object server node 2208 may query an ingestion database 2212 to identify all recently ingested email objects currently stored in primary data store 2214. Object server node 2209 may then request a secondary storage computing device 165 to process this group of email objects into an archive file stored on a particular cloud storage site 115. As another example, an object server node 2208 may query ingestion database 2212 to identify all recently ingested objects that are to be stored for 7 years on high-quality tape storage.”; and Fig. 22, Para. [0369], lines (1-4): “When an application running on a client 2202 requests the retrieval of a data object stored in the object store 2250, the client may present a URI (or other token) back to the object server node 2208.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of TRIFF (disclosing a system and method for automatically extracting data from plurality of data sources in various formats) and NAGARAJ (disclosing a system and method for file ingestion and communication), to include the teachings of PRAHLAD (disclosing a method for hashing data in a storage system) and arrive at method of hashing data source targeted for an applicable target table.  One of ordinary skill in the art would have been motivated to make this combination because by performing such data storage operations, including content searching, indexing and policy-driven storage, the systems are enabled to better support a variety of clients and storage devices, plurality of input and provide an efficient environment to facilitate collaborative searching and support suitable data files storage policies, as recognized by (PRAHLAD, Para. [0085]). In addition, the references of TRIFF, NAGARAJ and PRAHLAD teach features that are directed to analogous art and they are directed to the same field of endeavor of data ingestion and transformation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Naidu et al.; (US 2013/0124467 A1); “Data Processing Services”.
Deremigio et al. ; (US 2012/0089562 A1); “Integrated Management of Structured Data From Various Sources and Having Various Formats”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
5/22/2021




/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162